Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/5/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-18 are allowed.
The terminal disclaimer filed 1/5/2021 regarding co-pending applications 16/573,644 has been approved.  All double patenting rejections have been withdrawn.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a nanodevice, comprising: an array of metal nanorods formed on a substrate; a reservoir having pores that open responsively to electrical signals applied to at least a portion of the nanorods; a cell loading region disposed adjacent to the reservoir, the cell loading region being configured to receive stem cells; and a neurotrophic dispensing material loaded in the reservoir to be dispersed in accordance with open pores to affect growth of the stem cells when in vivo.
The closest prior art of Vitaliano (US 2012/0263793) teaches a nanodevice, however, fails to teach the claimed nanodevice including a reservoir having pores that open responsively to electrical signals applied to at least a portion of the nanorods; a cell loading region disposed adjacent to the reservoir, the cell loading region being configured to receive stem cells; and a neurotrophic dispensing material loaded in the reservoir to be dispersed in accordance with open pores to affect growth of the stem cells when in vivo.
The other references of record do not teach or suggest the combined limitations not taught by Vitaliano (‘793).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 6, 2021